DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance
The cited references do not disclose retrieving a query plan that was generated by a data query processing engine, wherein the query plan was generated while processing a data query that was previously received from an application, and wherein the query plan includes a read command, and parsing the query plan to identify a data dependency identifier associated with the read command.



After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


The drawings filed 5/7/2020 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Monsieur, Geert, et al., “Managing data dependencies in service compositions”, The Journal of Systems and Software, Volume 85, Issue 11, November 2021, pp. 2604-2628.
Service based systems require coordination logic describing service interactions, including management of sequence dependencies and data dependencies (p. 2604, Abstract); Addressing three issues:  data flow initiation, data request and data transmission (pp. 2607-2608, section 4.1.2 Three subproblems); Use-case example (pp. 2613-2614, section 5.2.2 Insurance case study); Data dependencies are related to the dataflow concept in service compositions (p. 2620, 3rd full para); No explicit discussion of use/parsing of query plans, nor use of data dependency identifiers.

Kaviani, Nima, et al., “Cross-Tire Application and Data Partitioning of Web Applications for Hybrid Cloud Deployment”, Middleware 2013, LNCS 8275, Beijing, China, December 9-13, 2013, 1993, pp. 226-246.
Paper to address use cases to illustrate inter-dependencies between application- and data-tires (p. 229, 3rd para); Extend application-tier partitioning to integrate the data-tier by addressing the distributing of queries, comparing join order tradeoffs, accounting for intra-request data dependencies and providng a query execution model (p. 231, section 4. BIP for Data-Tier Partitioning, 1st para); Query execution profiling information gathered via the EXPLAIN PLAN SQL command (p. 232, section 4.1 Database Profiling); Left-deep query plans utilizing inner [immediate] and outer relation [intermediate] inputs to a join (p. 234, 1st full para); No explicit discussion of parsing of query plans, nor use of data dependency identifiers.




US Patent Application Publications
Singh 	 				2018/0113916
Parallel query processing of a data stream across a plurality of query nodes which organizes data into a sequential and nested data structure (Abstract); High level query plan for a batch job, including load operations (Fig. 9); No explicit discussion of parsing of query plans for data dependency identifiers, nor explicit use of data dependency identifiers.  No generation of query plan while processing of query previously received from an application.

Annapragada  				2015/0347507
Query execution plan having three steps (Fig. 2); Textual representation of a query plan (Fig. 5); Generally discusses a query execution sequence, which defines relationships and dependencies between steps of a query plan (paras 0013, 0033); No explicit discussion of parsing of query plans for data dependency identifiers, nor explicit use of data dependency identifiers.  No generation of query plan while processing of query previously received from an application.





US Patents
Leida 					9,639,575
Determining parallel query paths in a query execution plan (col. 4 line 59 – col. 5 line5); Query processing steps (Fig. 4); Execution flow for processing query, showing intermediate result set processing (Fig. 6); No explicit discussion of parsing of query plans, nor explicit use of data dependency identifiers.








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



December 18, 2021